SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

986
KA 10-00503
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

WARREN J. GLOVER, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DREW R. DUBRIN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (MATTHEW DUNHAM OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Richard A.
Keenan, J.), rendered May 14, 2009. The judgment convicted defendant,
upon his plea of guilty, of assault in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of assault in the second degree (Penal Law §
120.05 [4]). Contrary to the contention of defendant, County Court
properly refused to suppress his written and oral statements to the
police. The record establishes that defendant’s statements were
voluntarily made; there is no indication in the record of the
suppression hearing that he “ ‘was intoxicated to the degree of mania,
or of being unable to understand the meaning of his statements’ ”
(People v Schompert, 19 NY2d 300, 305, cert denied 389 US 874; see
People v Peterkin, 89 AD3d 1455, 1455, lv denied 18 NY3d 885; People v
Prober, 298 AD2d 966, 967, lv denied 99 NY2d 538).




Entered:   September 27, 2013                      Frances E. Cafarell
                                                   Clerk of the Court